DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
THIS ACTION IS MADE FINAL.
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Status of the Application
The following is a Final Office Action in response to Examiner's communication of 07/27/2022, Applicant, on 10/26/2022.
Status of Claims
Claims 1, 8, and 15 are currently amended. 
Claims 2-3, 9-10, and 16-17 are canceled. 
Claims 4-7, 11-14, and 18-20 are originals. 
Claims 1, 4-8, 11-15, and 18-20 are currently pending following this response. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/31/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
New matter
No new matter have been added to the amended claims.
Response to Arguments - 35 USC § 112
The arguments have been fully considered and they are persuasive. Accordingly, the Examiner withdraws the rejection under 35 USC § 112.
Response to Arguments - 35 USC § 101
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 8 “Claims 1-20 were rejected under 35 U.S.C. § 101 for the reasons noted in the Office Action. Claims 1, 8, and 15 have been amended as shown above. During the Examiner Interview, Examiner El-Hage Hassan felt that, as amended, the claims are eligible under 35 U.S.C. § 101. However, Examiner El-Hage Hassan also indicated that he would need to take a closer look upon filing prior to rendering a final decision. Applicant submits that, as amended, the claims are eligible under 35 U.S.C. §101.”
The Examiner respectfully disagrees.
The Examiner analysis under 35 USC § 101 shows that the  amended claims still recites an abstract idea of determining a quantity of the item to be ordered based on the amount of the item used (first sensor data) and a second sensor data (time of the year) without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea. The present claims recite additional elements at high level of generality. Additional elements in the claims “presenting a first user interface that includes a selector for sensors; receiving a selection at the first user interface relating to the sensors; presenting a second user interface that allows configuration of the sensors in response to receiving the selection at the first user interface; receiving a selection at the second user interface relating to the configuration of a first sensor of the sensors; configuring the first sensor based on the received configuration, the configuration relating to a time of year”, “electronically”, “first sensor”, “second sensor” are displaying sensors information to a user and allowing the user to configure those sensors by selecting options on the user interface. The Examiner does not see in the present claims as amended any improvement to an existing technology. 
In conclusion, the Examiner maintains the rejection of the pending claims under  35 USC § 101.
Response to Arguments - 35 USC § 102/103
The arguments have been fully considered, but they are not persuasive.
Regarding applicant’s arguments on page 9 “Claims 1-3, 8-10, and 15-17 were rejected under 35 U.S.C. § 102(a) as allegedly being unpatentable over U.S. Patent Application No. 2015/0149298 to Tapley (hereinafter "Tapley"). Claims 4, 5, 11, 12, 18, and 19 were rejected under 35 U.S.C. § 103 over Tapley in view of U.S. Patent Application No. 2012/0022965 to Seergy (hereinafter "Seergy"). Claims 6 and 13 were rejected under 35 U.S.C. § 103 over Tapley and Seergy in view of U.S. Patent Application No. 2002/0161652 to Paullin et al. (hereinafter "Paullin"). Claims 7, 14, and 20 were rejected under 35 U.S.C. § 103 over Tapley, Seergy, and Paullin in view of U.S. Patent Application No. 2014/0207619 to Ishebabi. Claims 2, 3, 9, 10, 16, and 17 have been canceled, thereby rendering the rejection of these claims moot. Regarding the remaining claims, Applicant traverses the rejection. Claims 1, 8, and 15 have been as noted above. During the Examiner Interview, Examiner El-Hage Hassan kindly pointed out that, as amended, the claims overcome the prior art rejections. Accordingly, Applicant requests that the rejection be withdrawn”
The Examiner respectfully disagrees.
The Examiner introduced the new reference Roth which teaches presenting a first user interface that includes a selector for sensors; receiving a selection at the first user interface relating to the sensors; presenting a second user interface that allows configuration of the sensors in response to receiving the selection at the first user interface; receiving a selection at the second user interface relating to the configuration of a first sensor of the sensors; configuring the first sensor based on the received configuration, the configuration relating to a time of year; [Roth, para. 0011, Roth teaches “a system for configuring sensor inputs received from sensors attached to an asset is provided including a data acquisition device selectively receiving a plurality of sensor inputs and a user interface providing for a selection of at least one sensor input and at least one configuration information relating to the at least one sensor input” wherein configuring a sensor using a user interface. Wherein “the configuration relating to a time of year” is a non-functional descriptive material per MPEP 2111.05]. Applicant’s arguments in this regards are moot.
 In conclusion, the Examiner maintains the rejection of the pending claims under  35 USC § 103 in view of the new reference Roth.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1, 4-8, 11-15, and 18-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1, 4-8, 11-15, and 18-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of determining a quantity of the item to be ordered based on the amount of the item used (first sensor data) and a second sensor data (time of the year). 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “A method comprising: accessing history information for a user account, the history information including information for an item ordered by the user account; receiving first data from the first sensor; receiving second sensor data from a second sensor; processing the second sensor data to determine an amount of the item used; and processing the first sensor data to determine a quantity of the item to be ordered, the quantity of the item to be ordered being determined based on the amount of the item used and the time of year and variable based on the time of year”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for ordering items for a user. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 8 and 15 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 8 and 15 recite an abstract idea under Step 2A Prong One for thesame reasons as stated above with respect to claim 1. Similarly, claims 4-7, 11-14, and 18-20 recite organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for ordering items for a user. As a result, claims 4-7, 11-14, and 18-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “presenting a first user interface that includes a selector for sensors; receiving a selection at the first user interface relating to the sensors; presenting a second user interface that allows configuration of the sensors in response to receiving the selection at the first user interface; receiving a selection at the second user interface relating to the configuration of a first sensor of the sensors; configuring the first sensor based on the received configuration, the configuration relating to a time of year”, “electronically”, “first sensor”, “second sensor”. When considered in view of the claim as a whole, the step of “receiving” does not integrate the abstract idea into a practical application because “receiving” is an insignificant extra solution activity to the judicial exception. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “a system comprising: a processor” and claim 15 further recites “A non-transitory machine-readable medium”, when considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 8 and 15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 4-7, 11-14, and 18-20 include additional elements beyond those recited by independent claims 1, 8, and 15. Claims 5, 12, and 19 include “accessing data for the first attribute”, Claims 6 and 13 include “sending an order for the item to an electronic commerce server”, and Claims 7, 14, and 20 include “sending, to a second electronic commerce server”. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 4-7, 11-14, and 18-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “presenting a first user interface that includes a selector for sensors; receiving a selection at the first user interface relating to the sensors; presenting a second user interface that allows configuration of the sensors in response to receiving the selection at the first user interface; receiving a selection at the second user interface relating to the configuration of a first sensor of the sensors; configuring the first sensor based on the received configuration, the configuration relating to a time of year”, “electronically”, “first sensor”, “second sensor”. The step of “receiving” does not amount to significantly more than the abstract idea because “receiving” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll).The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 8 and 15 recite substantially similar limitations to those recited with respect to claim 1. Although claim 8 further recites “a system comprising: a processor” and claim 15 further recites “A non-transitory machine-readable medium”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 8 and 15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 4-7, 11-14, and 18-20 d include additional elements beyond those recited by independent claims 1, 8, and 15. Claims 5, 12, and 19 include “accessing data for the first attribute”, Claims 6 and 13 include “sending an order for the item to an electronic commerce server”, and Claims 7, 14, and 20 include “sending, to a second electronic commerce server”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 4-7, 11-14, and 18-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1, 4-8, 11-15, and 18-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being un-patentable over Tapley (US 20150149298 A1) in view of Roth et al. (US 20060053075 A1).
Regarding claim 1. Tapley teaches A method comprising: [Tapley, claim 1, Tapley teaches “A method comprising:”] accessing history information for a user account, the history information including information for an item ordered by the user account; [Tapley, para. 0023, Tapley teaches “The products recommended may also be based on a user's profile, preferences, and historical transaction data for the products on the aggregate shopping lists” wherein “The products recommended may also be based on a user's profile, preferences, and historical transaction data” is equivalent to accessing history information for a user account including information for an item ordered] 
Tapley does not specifically teach, however, Roth teaches presenting a first user interface that includes a selector for sensors; receiving a selection at the first user interface relating to the sensors; presenting a second user interface that allows configuration of the sensors in response to receiving the selection at the first user interface; receiving a selection at the second user interface relating to the configuration of a first sensor of the sensors; configuring the first sensor based on the received configuration, the configuration relating to a time of year; [Roth, para. 0011, Roth teaches “a system for configuring sensor inputs received from sensors attached to an asset is provided including a data acquisition device selectively receiving a plurality of sensor inputs and a user interface providing for a selection of at least one sensor input and at least one configuration information relating to the at least one sensor input” wherein configuring a sensor using a user interface. Wherein “the configuration relating to a time of year” is a non-functional descriptive material per MPEP 2111.05] 
Tapley teaches dynamically creating data sets or lists utilizing data from smart appliances and other data sources and Roth teaches authorizing access to an asset including a user interface for presenting to a user a checklist of items. The two references are in the same field of endeavoras the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Tapley to incorporate the teaching of Roth by configuring a sensor using a user interface.  The motivation to combine Tapley with Roth has the advantage of allowing the consumer or a merchant to set up more than one trigger condition for the same item for example quantity of item remaining and time of the year.
Further, Tapley teaches electronically receiving first data from the first sensor; electronically receiving second sensor data from a second sensor; processing the second sensor data to determine an amount of the item used; and processing the first sensor data to determine a quantity of the item to be ordered, the quantity of the item to be ordered being determined based on the amount of the item used and the time of year and variable based on the time of year [Tapley, para. 0080, Tapley teaches “For example, operation 501 may retrieve sensor data from a refrigerator that indicates a low quantity of eggs” wherein receiving sensor data indicating amount of item used. Para. 0073 teaches “The sensor module 410 may be configured to receive sensor data. For example, a temperature may be received from a thermometer” wherein receiving second sensor data (temperature). Wherein receiving first and second data. Further, para. 0080, Tapley teaches “Operation 503 may determine products to order based on an analysis of the sensor data, non-sensor data, and the inventory data. For example, operation 501 may retrieve sensor data from a refrigerator that indicates a low quantity of eggs” wherein receiving sensor data indicating amount of item used. Para. 0054, Tapley teaches “For example, one condition criteria is during the summer when the temperature is above 90.degree. F., order twice as much bottled water and soda”. Both, the first sensor data and the second sensor data according to Tapley are used to create a list of items to be ordered].
Regarding claims 8 and 15, claims 8 and 15 recite substantially similar limitations as claim 1; therefore, claims 8 and 15 are rejected with the same rationale, reasoning, and motivation provided above for claim 1. Claim 1 is a method claim while claim 8 is directed to a system comprising a processor which is anticipated by Tapley claim 16 and claim 15 is directed to a non-transitory machine-readable medium which is anticipated by Tapley claim 20.
Claims 4-5, 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being un-patentable over Tapley in view of Seergy (US 20120022965 A1).
Regarding claim 4. Tapley in view of Roth teaches all of the limitations of claim 1 (as above). Tapley in view of Roth does not specifically teach, however, Seergy teaches the method further comprising: determining preferences for the user account that include a first weight for a first preference of the user account for a first attribute pertaining to shipping and a second weight for a second preference of the user account for a second attribute for a plurality of suppliers; determining a score for each supplier of the plurality of suppliers based on the first weight and the second weight; and Attorney Docket No. 2043.H89US248 Client File No. IP-P2870US2determining a supplier to provide the item for the user based on the score [Seergy, para. 0026, Seergy teaches “The interface generation unit 316 may organize bids based on rankings including best price, nearest location, earliest delivery, a normalized quality index or value index, etc., or some combination of these features” wherein organizing bids is equivalent to ranking suppliers based on delivery time, price, and second attribute of a supplier wherein nearest location is equivalent to second attribute of a supplier] 
Tapley teaches dynamically creating data sets or lists utilizing data from smart appliances and other data sources and Seergy teaches system, methods, and apparatus for geolocation based bidding. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Tapley in view of Roth to incorporate the teaching of Seergy by ranking supplier based on shipping and supplier preference.  The motivation to combine Tapley in view of Roth with Seergy has the advantage of allowing the consumer to sort seller bids by a variety of different terms, including price, location, and delivery time. The consumer may be able to toggle between different viewing options for seller bids [Seergy, para. 0026].
Regarding claim 5. Tapley in view of Roth and Seergy teaches all of the limitations of claim 4 (as above). Tapley in view of Roth does not specifically teach, however, Seergy teaches the method further comprising: accessing data for the first attribute for a plurality of suppliers, each supplier of the plurality of suppliers being able to supply the item to be ordered; and accessing data for the second attribute for the plurality of suppliers, wherein determining the score further includes determining the weights based on the data for the first attribute for the plurality of suppliers, and the data for the second attribute for the plurality of suppliers [Seergy, para. 0026, Seergy teaches “The bids from various sellers may be organized by the consumer interface 304 in a way to help the consumer determine the best option based on price, location, and other factors, and supplemental information relevant to the consumer's choice may be provided as well. For example, the interface generation unit 316 may provide summaries of the bids, various additional ratings, reviews, or popularity information, any relevant special offers, etc. The interface generation unit 316 may organize bids based on rankings including best price, nearest location, earliest delivery, a normalized quality index or value index, etc., or some combination of these features. For example, the lowest bid price at a relatively distant location to the consumer may be ranked lower than a slightly higher bid price at a much nearer location. Similarly, a very near location may be ranked lower than a slightly further location with a slightly better bid price. In an example embodiment, the interface generation unit 316 may allow the consumer interface 304 to sort seller bids by a variety of different terms, including price, location, and delivery time” wherein “interface generation unit 316 may provide summaries of the bids, various additional ratings, reviews, or popularity information, any relevant special offers, etc. The interface generation unit 316 may organize bids based on rankings including best price, nearest location, earliest delivery” is equivalent accessing data for the first (delivery time) and second attribute (nearest supplier)] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Tapley in view of Roth to incorporate the teaching of Seergy by accessing data for the first and second attribute.  The motivation to combine Tapley in view of Roth with Seergy has the advantage of allowing the consumer to sort seller bids by a variety of different terms, including price, location, and delivery time. The consumer may be able to toggle between different viewing options for seller bids [Seergy, para. 0026].
Regarding claims 11-12, claims 11-12 recite substantially similar limitations as claim 4-5, respectively; therefore, claims 11-12 are rejected with the same rationale, reasoning, and motivation provided above for claims 4-5, respectively. Claims 4-5 are method claims while claims 11-12 are directed to a system comprising a processor which is anticipated by Tapley claim 16.
Regarding claims 18-19, claims  18-19 recite substantially similar limitations as claim 4-5, respectively; therefore, claims  18-19 are rejected with the same rationale, reasoning, and motivation provided above for claims 4-5, respectively. Claims 4-5 are method claims while claims  18-19 are a non-transitory machine-readable medium which is anticipated by Tapley claim 20.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being un-patentable over Tapley in view of Roth and Seergy and in further view of Paullin et al. (US 20020161652 Al).
Regarding claim 6. Tapley in view of Roth and Seergy teaches all of the limitations of claim 4 (as above). Tapley in view of Roth and Seergy does not specifically teach, however, Paullin teaches the method further comprising sending an order for the item to an electronic commerce server associated with the supplier, for pick-up [Paullin, para. 0080 lines 9-12, Paullin teaches ordering item from a vendor includes setting up time for pick up “wherein this step of ordering may include setting up a pickup time” Further, Paullin teaches in paragraph 0061 “As one skilled in the art can also appreciate, there are many internet devices 14 that a household consumable item inventory monitoring and control system may communicate with to execute the methods of the logic processing unit. These devices include, but are not limited to, internet shopping servers, email servers”, further, paragraph 80 teaches “the step of ordering implemented by the logic processing unit 12”. This implies that the order is automatically done and the processing unit 12 is in communication with a supplier server]   
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Tapley in view of Roth and Seergy to incorporate the teaching of Paullin (in the same field of endeavor) by ordering from a supplier for a pick up. The Motivation to combine Tapley in view of Roth and Seergy with Paullin has the advantage of setting up a pickup time when placing the order for pickup, [Paullin, para. 0080 lines 9-12]. In addition, the household item's information according to Paullin may include particular information such as nutritional or cooking information from food products, or washing instructions from laundry detergent, [Paullin, para. 0077 lines 9-13]
Regarding claim 13, the claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. Claim 6 is a method claim while claim 13 is directed to a system comprising a processor which is anticipated by Tapley claim 16.
 Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Tapley in view of Roth and Seergy, in further view of Paullin, and  in further view of Ishebabi (US 20140207619 Al).
Regarding claim 7. Tapley in view of Roth, Seergy and Paullin teaches all of the limitations of claim 6 (as above). Tapley in view of Roth and Seergy does not specifically teach, however, Paullin teaches the method further comprising: sending, to a second electronic commerce server associated with an additional supplier for an additional item, an additional order for pick-up; [Paullin, para. 0080, Paullin teaches “Referencing again FIG. 5A-B, the step of ordering implemented by the logic processing unit 12 may further include seeking the lowest bidder for one or more household items from one or more vendors, ordering these items from a vendor that delivers, wherein this step may include setting up a delivery time. Furthermore, this step of ordering from a vendor that delivers may include giving authorization to that vendor to deliver the goods to an internal/external lock box located at the delivery location. The step of ordering may further include ordering the items from a physical supplier store, such as a grocery store, wherein this step of ordering may include setting up a pickup time” emphasis added, ordering from one or more vendors]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Tapley in view of Roth and Seergy to incorporate the teaching of Paullin by ordering from multiple suppliers for a pick up. The Motivation to combine Tapley in view of Roth and Seergy with Paullin has the advantage of setting up a pickup time when placing the order for pickup, [Paullin, para. 0080 lines 9-12]. In addition, the household item's information according to Paullin may include particular information such as nutritional or cooking information from food products, or washing instructions from laundry detergent, [Paullin, para. 0077 lines 9-13] 
Tapley in view of Roth, Seergy, and Paullin does not specifically teach, however, Ishebabi teaches determining a path from a location associated with the user account to a location of the additional supplier via a location of the supplier; and sending the path to an in-car mapping device   [Ishebabi, para. 0077 lines 60-68, Ishebabi teaches a consumer purchasing sequence plan includes sending a map to the consumer’s navigational application]
Ishebabi teaches System and Method for Multiple Product and Price Discovery. Ishebabi is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Tapley in view of Roth, Seergy, and Paullin to incorporate the teaching of Ishebabi by providing a user with directions to the pick-up location. The Motivation to combine Tapley in view of Roth, Seergy, and Paullin with Ishebabi has the advantage of sending the map to a consumer’s interfacing device or any navigational application, [Ishebabi, para. 0077].
Regarding claim 14, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. Claim 7 is a method claim while claim 14 is directed to a system comprising a processor which is anticipated by Tapley claim 16.
Regarding claim 20, the claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise. Claim 7 is a method claim while claim 20 is directed to a non-transitory machine-readable medium which is anticipated by Tapley claim 20.
Conclusion
Applicant's amendments and arguments dated 10/26/2022 necessitated the reformulation of the 35 USC § 101 and the 35 USC § 103 rejections presented in this Office action of the pending claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623